Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 9 15-16 and 19-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “hard and thick” in claim 9 is a relative term which renders the claim indefinite. The term “hard and thick” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what are the metes and bounds for hard and thick.
The term “smooth” in claims 4, 16 and 20 is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what are the metes and bounds for smooth.
The term “flexible” in claims 4, 15 and 19 is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be It is not clear what are the metes and bounds for flexible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yearout (U.S Patent No. 2558998).
Regarding claim 1, Yearout discloses a piston device, comprising: a cylinder (5, figs 1-5); and a piston (13-14, fig.3) configured to be positioned within the cylinder in a stored configuration, the piston removed from a first end of the cylinder when in the stored configuration and inserted into a second end of the cylinder in an operating configuration; wherein withdrawing the piston from the second end of the cylinder when in the operating configuration draws material into the cylinder through an opening in the first end of the cylinder. It would have been obvious to one of ordinary skill in the art at the time the invention was made that pressing the piston into the second end of the cylinder compresses the material within the cylinder, and then releases the material from the cylinder (see figs. 1-5).  
Regarding claim 3, the cylinder of Yearout has a flexible portion to enhance pickup of the material (figs. 1-3).  
Regarding claim 4, Yearout discloses the cylinder has a smooth bore shaft (see fig. 3).  
Regarding claim 5, Yearout discloses the cylinder has an internal diameter which is larger than the outer diameter of the piston (see fig. 3).  

Regarding claim 7, Yearout discloses the piston is solid (see fig. 3 and column 3, line 35-45).  
Regarding claim 8, Yearout discloses the piston has a flanged end (by reference sign 13, fig. 3) to aid in pressing the piston through the cylinder.  
Regarding claim 9, the one end of the cylinder of Yearout is considered hard and thick to capable of compress the smoking material.  
Regarding claim 10. Yearout discloses the device further comprising a cap for the second end of the cylinder (by reference sign 8 figs. 2-3).  
Regarding claim 11, Yearout discloses the cap slip locks onto the second end of the cylinder (see figs. 2-3).  
Regarding claim, Yearout discloses the cap provides a surface internal to the cylinder on which to compress the material in the cylinder against by operation of the piston (see figs. 2-3).  
Regarding claim 13, the cap of Yearout is capable of providing strength to a handle of the cylinder (figs. 2-3).  
Claims 2 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yearout (U.S Patent No. 2558998) in view of Demmer et al. (U.S Pub. No. 20110114104).
Regarding claim 2, Yearout does not expressly disclose the material is a smoking material.  However it would have been obvious that a compressed smoking material is capable of being released from the cylinder into a tube or other smoking implement as taught by Demmer (Abstract). 
Regarding claim 14, in addition to the discussion above, the combination of Yearout and Demmer taken together as a whole discloses a piston device for loading smoking material into a smoking implement, comprising: a hollow cylinder; and a solid piston configured to be positioned within the hollow cylinder in a stored configuration, the solid piston removed from a 
Regarding claim 15, the cylinder of Yearout has a flexible portion to enhance pickup of the material (figs. 1-3).
 Regarding claim 16, Yearout discloses the hollow cylinder has a smooth bore shaft with an internal diameter which is larger than the outer diameter of the solid piston, and wherein the solid piston has an outer diameter which is less than the inner diameter of the hollow cylinder (figs. 1-3).  
Regarding claim 17, Yearout discloses the device of claim 1, further comprising a cap for the second end of the hollow cylinder, wherein the cap slip locks onto the second end of the hollow cylinder to provide a surface internal to the hollow cylinder on which to compress the material in the hollow cylinder against by operation of the solid piston (figs. 2-3).  
Regarding claim 18, in addition to the features discussed above, the combination of Yearout and Demmer discloses a piston device for loading smoking material into a smoking implement, comprising: a hollow cylinder; a solid piston configured to be positioned within the hollow cylinder in a stored configuration, the solid piston removed from a first end of the hollow cylinder when in the stored configuration and inserted into a second end of the hollow cylinder in an operating configuration; and a cap for the second end of the hollow cylinder, wherein the cap slip locks onto the second end of the hollow cylinder to provide a surface internal to the hollow cylinder on which to compress the material in the hollow cylinder against by operation of the 
Regarding claim 19, Yearout has a flexible portion to enhance pickup of the material (figs. 1-3).
 Regarding claim 20, Yearout discloses the hollow cylinder has a smooth bore shaft with an internal diameter which is larger than the outer diameter of the solid piston, and wherein the solid piston has an outer diameter which is less than the inner diameter of the hollow cylinder (figs. 1-3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHU H NGUYEN/            Examiner, Art Unit 1747